Petition for Writ of Mandamus Denied and Opinion filed September 27, 2016.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-16-00518-CV



  IN RE ANDREW SUMAN, CHAD MUIR, 2421 PARTNERS, LLC, CDM
     PARTNERS LP, DAS PARTNERS, LP AND ROHE & WRIGHT
                CONSTRUCTION, LLC, Relators


                       ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                            215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-12144

                                  OPINION

     On February 25, 2016, the real party-in-interest Winfield Gate Partners, LLC
(Winfield) filed an original petition and a Notice of Lis Pendens in the real
property records of Harris County, Texas (the Lis Pendens). The Lis Pendens
affects residential real property located at 2421 San Felipe, Houston, Texas 77019,
owned by relator 2421 Partners, LLC (the Property).

       Relators Andrew Suman, Chad Muir, 2421 Partners, LLC , CDM Partners
LP, DAS Partners, LP and Rohe & Wright Construction, LLC filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. In the petition, relators ask this court to compel the
Honorable Elaine H. Palmer, presiding judge of the 215th District Court of Harris
County, to (1) vacate her June 16, 2016 Order denying Defendants’ Motion to
Expunge the Lis Pendens, (2) order the expungement of the Lis Pendens, and (3)
award relators the reasonable attorney’s fees and costs they have incurred in
seeking to expunge the Lis Pendens.1

       To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that relator has no adequate remedy by
appeal. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.
proceeding).

       Relators have not established that the trial court clearly abused its discretion.

       Accordingly, we deny relators’ petition for writ of mandamus.

                                                              PER CURIAM

Panel consists of Justices Christopher, McCally, and Busby.

       1
          In moving to expunge the lis pendens in the trial court, relators did not assert that Winfield
failed to establish by a preponderance of the evidence the probable validity of its entitlement to the
remedy of constructive trust. See Tex. Prop. Code Ann. § 12.0071(c)(2) (West 2014). We therefore do
not consider that issue.


                                                   2